Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “at least two functional layers comprises a shorter-wavelength electromagnetic wave depletion layer within a first wavelength range of 10 nm to 1000 pm, wherein the first functional layer absorbs electromagnetic radiation in the first wavelength range without generating photocurrent and is transparent to electromagnetic radiation in a longer-wavelength second wavelength range of 10 nm to 1000 pm, and wherein a second functional layer of the at least two functional layers comprises a longer-wavelength electromagnetic wave absorbing layer within the second wavelength range for generating photocurrent upon absorption of the longer-wavelength electromagnetic waves and wherein filter-free tunable spectral detection of the photodetector occurs by adjusting a selected spectral response window within a wavelength range determined by a difference in wavelength between a transmission cut-off wavelength of the first functional layer and an absorbing edge of the second functional layer” as recited in claim 1.
	Claims 2-10, 12-20 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
	With regards to claim 1, the closest prior art was Yang et al. (Pub No. US 2014/0020739 A1) and Yu et al. (Pub No. US 2015/0014627 A1) and teaches everything of claim 1 except for “at least two functional layers comprises a shorter-wavelength electromagnetic wave depletion layer within a first wavelength range of 10 nm to 1000 pm, wherein the first functional layer absorbs electromagnetic radiation in the first wavelength range without generating photocurrent and is transparent to electromagnetic radiation in a longer-wavelength second wavelength range of 10 nm to 1000 pm, and wherein a second functional layer of the at least two functional layers comprises a longer-wavelength electromagnetic wave absorbing layer within the second wavelength range for generating photocurrent upon absorption of the longer-wavelength electromagnetic waves and wherein filter-free tunable spectral detection of the photodetector occurs by adjusting a selected spectral response window within a wavelength range determined by a difference in wavelength between a transmission cut-off wavelength of the first functional layer and an absorbing edge of the second functional layer” as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML